EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephen Eland on 3/30/2021 (see attached interview summary for details).

The application has been amended as follows: 

	Claim 1 lines 16-17 “through at least one of the forward opening and the rearward opening” has been changed to - -through the forward opening- -.

	Claim 6 line 1 “of claim 5” has been changed to - -of claim 1- -.

	Claim 10 line 1 “of claim 7” has been changed to - -of claim 8- -.
	
	Claim 15 line 8 “through the one sort location” has been changed to - -through the forward opening of the one sort location.- -

	Claim 21 the following has been added between lines 5 and 6 - -releasably latching a door in a closed position to lock the door in the closed position- -.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: with respect to claims 1 and 15 the door impeding access through the forward opening of the location in combination with the bin displacing the door into the open position distinguishes the claims from the prior art when considered in combination with the other limitations of the claims.  With respect to claim 21 the latching of the door in the closed position to lock it in the closed position distinguishes the claim from the prior art when considered in combination with the other limitations of the claim.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C HAGEMAN whose telephone number is (571)272-5547.  The examiner can normally be reached on Mon-Fri 8:15-4:45 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK C HAGEMAN/Primary Examiner, Art Unit 3619